Citation Nr: 1220044	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 17, 2009, for the grant of service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO.  A copy of the transcript is of record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's formal claim for entitlement to service connection for prostate cancer was received on June 17, 2009, which was not within one year after separation from service.

3.  The date entitlement arose was at the earliest in February 2009.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than June 17, 2009 for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.400(b)(2)(i) (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

As discussed below, the resolution of the Veteran's appeal for an earlier effective date turns on the facts, to include the later of the date of receipt of claim and date entitlement arose.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.

II.  Decision

The Veteran contends that he is entitled to an effective of February 13, 2009 for the grant of service connection for prostate cancer because that is the date he was diagnosed with prostate cancer and that should have been an inferred claim.  

With regard to an appeal for disability compensation based on direct service connection, the effective date will be the date following separation from active service or date entitlement arose if claim was received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a) (2011).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

At the outset, the Board finds the Veteran's formal claim for entitlement to service connection for prostate cancer was not received within one year after separation from service.  The Veteran was separated from service in May 1967, as shown on his DD Form 214.  On June 17, 2009, the RO received the Veteran's Application for Compensation and/or Pension, via a VA Form 21-526, for which he requested service connection for prostate cancer.  Thus, the Board finds the date the claim was received on June 17, 2009 was not received within one year of the Veteran's separation from service in May 1967.  

Therefore, the Board will consider whether the later of date of receipt of claim or date entitlement arose is the proper effective date for the grant of service connection for prostate cancer.

As noted above, the date of receipt of the Veteran's formal claim for entitlement to service connection for prostate cancer is on June 17, 2009.  

A review of the record indicates that at the earliest, February 23, 2009 may be considered as the date entitlement arose.  The Veteran's initial VA outpatient urology treatment session on February 23, 2009 at which he noted he was referred by his primary care physician (PCP) for elevated prostate specific antigen (PSA).  On February 27, 2009, the Veteran was first seen at a private clinic by referral from a VA physician because of the elevated PSA.  On March 13, 2009, the Veteran underwent a transrectal prostate ultrasound and prostate biopsy, and was informed on March 23, 2009 that he had been diagnosed with prostate cancer.  Thereafter, a March 26, 2009 VA outpatient urology treatment record documented review of the private biopsy report and assessment of prostate cancer (CaP-T1c).  While the first diagnosis of prostate cancer is noted in March 2009, the record indicates that the Veteran sought treatment for symptoms associated with later diagnosed cancer in February 2009.  As such, the record reflects that the earliest the date entitlement arose can be established from the evidence of record is February 23, 2009.  The Veteran has asserted that he received the diagnosis of prostate cancer in February 2009 and has contended that the effective date of the grant of service connection should be in February 2009.

Since the date of receipt for the claim is June 17, 2009, which is later than the earliest date that can be construed as the date entitlement arose in February 2009, the Board finds the currently assigned effective date of June 17, 2009 is properly assigned for the grant of service connection for prostate cancer.  38 C.F.R. § 3.400(b)(2)(i) (2011).

Pursuant to the Veteran's contentions, the Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim on June 17, 2009.  

In a September 2009 notice of disagreement, he asserted he was diagnosed with prostate cancer by biopsy on February 13, 2009 and filed a claim within six months of the diagnosis, so the effective date for service connection for prostate cancer should be February 13, 2009.  He reiterated this assertion in a February 2010 substantive appeal, via a VA Form 9, and at the March 2012 Board hearing.  At the hearing, the Veteran specified that when he was diagnosed, he thought he was going to be enrolled in the program automatically, but was told he had to submit an application, which he did in June with an RO employee in an El Paso, Texas field office.  He clarified that in February 2009, he was sent by the El Paso VAMC to an outside private clinic where biopsies were performed and the results were reported to the El Paso VAMC.  He also remembered speaking with someone about a claim for prostate cancer in February 2009, but did not remember with whom and no claim was filed at that time.  Nonetheless, the Veteran asserted that an inferred claim should have been taken at that point, during which he was still paying for bills, outpatient visits, and medication.

As such, the medical evidence of record, discussed in detail above that shows that the earliest date of treatment was in February 2009 and that first documented diagnosis of prostate cancer in March 2009, does not constitute an informal claim for service connection benefits because such notations do not reflect any intent expressed to VA to claim compensation benefits for the diagnosed disability.  See 38 C.F.R. § 3.155 (2011).  Moreover, to the extent the Veteran reported he spoke to someone at a field office about a claim for his prostate cancer, he affirmed no claim was filed at that time and no communication from the Veteran was submitted to VA with intent to apply for the benefits sought prior to June 17, 2009.  Id.  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet, App. 352, 356-57 (1995).  Thus, the Board finds an informal claim of service connection for prostate cancer, prior to June 17, 2009, was not received or may be inferred.  

Based on these findings, and applying the regulation that provides the proper effective date for disability compensation based on direct service connection, the Board finds the effective date of June 17, 2009 is correct, and an earlier effective date is precluded by law and regulation.  See 38 U.S.C.A. §§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.401(b)(2)(i) (2011).  

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than June 17, 2009, for the grant of service connection for prostate cancer is denied  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


